         Case 1:19-cr-00463-DLC Document 91 Filed 08/19/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
  UNITED STATES OF AMERICA
                                                         SEALED SUPERSEDING
                                                         INDICTMENT
                 - v. -
                                                         Sl0 19 Cr. 463 (DLC)
  DAVID MALEH ,

                      Defendant.


- - - - - - - - - - - - - - - - - - -x

                                  COUNT ONE
                   (Conspiracy to Commit Money Laundering)

        The Grand Jury charges :

        1.      From at least in or about 2018 , through in or about

2020 , in the Southern District of New York and elsewhere , DAVID

MALEH , the defendant , and others known and unknown,

intentionally and knowingly did combine , conspire , confederate ,

and agree together and with each other to engage in money

laundering offenses , in violation of Title 18 , United States

Code , Sections 1956 (a) (1) (A) (i) ,   (a) (1) (B) ,   (a) (2) (A) ,

(a) (2) (B) , and 1957 (a) .

        2.      I t was a part and an object of the conspiracy that DAVID

MALEH , the defendant , and others known and unknown , in an offense

involving and affecting interstate and foreign commerce ,                knowing

that the property involved in certain financial transactions , to

wit ,    cash    transactions   and   wire    transfers,       represented    the

proceeds of some form of unlawful activity , would and did conduct
        Case 1:19-cr-00463-DLC Document 91 Filed 08/19/20 Page 2 of 7




and attempt to conduct such financial transactions , which in fact

involved the proceeds of specified unlawful activity , to wit :                                 (i)

felonious     narcotics      offenses ,        in violation of Title 21 ,                 United

States Code ; and (ii ) offenses against a foreign nation involving

the    manufacture ,        importation ,           sale ,   or     distribution           of     a

controlled substance (as such term is defined for purposes of the

Controlled Substances Act) ,               knowing       that     the    transactions        were

designed     in    whole    or     in   part       to   promote     the    carrying        on    of

specified unlawful          activity ,      in violation           of     Title    18 ,   United

States Code , Section 1956(a) (1) (A) (i) .

      3.      It was a further part and an object of the conspiracy

that DAVID MALEH , the defendant , and others known and unknown , in

an    offense      involving       and     affecting         interstate           and     foreign

commerce , knowing that the property involved in certain financial

transactions ,       to    wit ,    cash    tran$actions           and     wire     transfers ,

represented the proceeds of some form of unlawful activity , would

and did conduct and attempt to conduct such financial transactions ,

which in fact involved the proceeds of specified unlawful activity ,

to wit :    ( i)   felonious narcotics offenses ,                 in violation of Title

21 , United States Code ; and (ii) offenses against a foreign nation

involving the manu f acture , importation ,                  sale , or distribution of

a controlled substance             (as such term is defined for purposes of



                                               2
            Case 1:19-cr-00463-DLC Document 91 Filed 08/19/20 Page 3 of 7




the Controlled Substances Act) ,           knowing that the transaction was

designed in whole or in part to conceal and disguise the nature ,

the location ,      the source ,    the ownership ,       and the control of the

proceeds of specified unlawful activity , and to avoid a transaction

reporting requirement under State and Federal law , in violation of

Title 18 , United States Code , Section 1956 (a) (1) (B) .

       4.      It was a further part and an object of the conspiracy

that   DAVID MALEH ,      the defendant ,       and others     known and unknown ,

transported ,       transmitted ,    and       transferred ,    and   attempted      to

transport , transmit , and transfer , a monetary instrument and funds

from a place in the United States to and through a place outside

the United States , and to a place in the United States from and

through a       place   outside the    United States ,         with the   intent to

promote the carrying on of specified unlawful activity ,                      to wit ,

(i) feJonious narcotics offenses , in violation of Title 21 , United

States Code ; and (ii) offenses against a foreign nation involving

the    manufacture ,       importation ,        sale ,   or    distribution     of    a

controlled substance (as such term is defined for purposes of the

Controlled Substances Act) , in violation of Title 18 , United States

Code , Section 1956(a) (2) (A)

       5.      It was a further part and an object of the conspiracy

that   DAVID MALEH ,      the defendant ,        and others     known and unknown ,



                                           3
        Case 1:19-cr-00463-DLC Document 91 Filed 08/19/20 Page 4 of 7




transported ,       transmitted ,        and          transferred ,    and    attempted       to

transport , transmit , and transfer , a monetary i nstrument and funds

from a place in the United States to and through a place outside

the United States , and to a place in the United States from and

through      a    place    outside      the       United    States ,   knowing        that   the

monetary instrument and funds                     represented the proceeds of some

form of unlawful activity ,              and knowing that the transaction was

designed in whole or in part to conceal and disguise the nature ,

the locat i on ,     the source ,       the ownership ,         and the control of the

proceeds of specified unlawful activity ,                        to wit ,     ( i)   felonious

narcotics offenses , in violation of Title 21 , United States Code;

and   (ii)        offenses     against        a       foreign    nation      involving       the

manufacture ,       importation ,       sale ,        or distribution of a controlled

substance (as such term is defined for purposes of the Controlled

Substances Act) , and to avoid a transaction reportiqg requirement

under State and Federal              law ,     in violation of Title 18 ,                United

States Code , Section 1956(a) (2) (B)

      6.         It was a further part and an object of the conspiracy

that DAVID MALEH ,           the defendant ,            and others known and unknown ,

within the United States ,              in an offense involving and a f fecting

interstate and foreign commerce ,                      know i ngly would and did engage

and   attempt       to    engage   in    monetary          transactions      in      criminally



                                                  4
              Case 1:19-cr-00463-DLC Document 91 Filed 08/19/20 Page 5 of 7




derived property of a value greater than $10 , 000 that was derived

from specified unlawful activity , to wit ,                                  (i) felonious narcotics

offenses , in violation of Title 21 , United States Code ; and (ii)

offenses            against        a   foreign          nation        involving      the     manufacture ,

importation , sale , or distribution of a controlled substance                                              (as

such term is defined for purposes of the Controlled Substances

Act) ,        in    violation          of    Title          18 ,    United      States     Code ,     Section

1957 (a) .

                   (Title 18 , United States Code , Section 1956(h) . )

                                        FORFEITURE ALLEGATION

         7.         As a result of committing the offense alleged in Count

One of this Indictment , DAVID MALEH , the defendant , shall forfeit

to the United States , pursuant to Title 18 ,                                      United States Code ,

Section            982 (a) (1) ,       any       and    all        property ,      real    and      personal ,

involved            in   said      off~nse ,           or    any     property       traceable        to    such

property ,          including but not limited to a sum of money in United

States currency representing the amount of property involved in

said offense .

                                   SUBSTITUTE ASSETS PROVISION

         8.         If any of the above - described forfeitable property , as

a result of any act or omission of the defendant :

                    a.     cannot           be     located          upon     the     exercise         of   due



                                                             5
          Case 1:19-cr-00463-DLC Document 91 Filed 08/19/20 Page 6 of 7




diligence ;

              b.    has been transferred or sold to , or deposited with ,

a third person ;

              c.    has   been   placed   beyond   the     jurisdiction      of   the

Court ;

              d.    has been substantially diminished in value ; or

              e.    has   been   commingled     with      other   property    which

cannot be divided without difficulty ;

it is the intent of the United States , pursuant to Title 21 , United

States Code ,      Section 853(p)    and Title     28 ,    United States Code ,

Section 246l(c) , to seek forfeiture of any other property of the

defendant up to the value of the forfeitable property described

above .

               (Title 18 , United States Code , Section 982 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461.)




                                              United States Attorney




                                          6
Case 1:19-cr-00463-DLC Document 91 Filed 08/19/20 Page 7 of 7




          Form No . USA- 33s - 274                (Ed . 9 - 25 - 58)



              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                                    v.

                          DAVID MALEH,

                                                               Defendant.


                    SEALED SUPERSEDING
                        INDICTMENT

                  S10 19 Cr . 463                   (DLC)

                    (18 u . s . c . § 1956)

                  GEOFFREY S. BERMAN
                 United States Attorney




                  TJ<v G 1311.,-1.,,1 frtuz, ((")-f           lr> .{,y(l$(J3/Nt   ~ ~ ffivC~ ~ 0 <l E- iz.s ~ l 1'fv
                                                                                        -J_ ,-.0)) c-r l"'\8Nl
                 - N. j     L, G-1-f efl-P\J JU..-<; .fi?.-      -z.-f I J j-u, -z..c, ~
